Title: To Benjamin Franklin from the Chevalier Thomas O’Gorman, 1 August 1778
From: O’Gorman, Thomas, chevalier
To: Franklin, Benjamin


Monsieur
a Paris ce lr. Aout 1778
N’ayant appris que ce matin que Monsieur Williams votre neveu etoit aupres de vous, il m’etoit impossible de l’avoir invité l’autre jour à etre de votre partie lundi prochain, c’est pourquoi je vous supplie, Monsieur, de vouloir bien l’engager à vous accompagner ce jour la. Il me fera un honneur et plaisir tres sensible. Recevez les assurances très sinceres de mon profond respect et les sentimens distingués avec lesquels j’ay l’honneur d’être Monsieur votre tres humble et très obeissant serviteur
Le CHEVR. O’GORMAN
 
Endorsed: Chevr. O Gorman / 1. Aout 1778.
